Sears, P. J. (concurring).
In passing upon the question whether the service of the summons in the manner provided by the statute here involved is consistent with the requirements necessary for due process of law, we must take into consideration the nature of the action itself. (Leigh v. Green, 193 U. S. 79.) In its essence the action is one to enforce the payment of taxes, and the State in authorizing such action has acted in exercise of its sovereign power to raise revenue essential to carry on the affairs of state and the due administration of the laws. The action “ is not judicial in the strict sense; it is but a step in an administrative proceeding in which judicial assistance is invoked as a matter of convenience, and because with its assistance the rights of parties can be most surely protected, and the public interest at the same time conserved.” (Cooley Tax. [3d ed.] 876; Matter of N. Y. Protestant Episcopal School, 31 N. Y. 574; Ballard v. Hunter, 204 U. S. 241.) In processes of taxation the same stringent requirements for notice are not necessary as in ordinary judicial proceedings. (Bell’s Gap R. R. Co. v. Pennsylvania, 134 U. S. 232; Leigh v. Green, supra.) A landowner is treated as having knowledge of the statutory provisions relating to taxation including those in respect to notices to be given to landowners. (Huling v. Kaw Valley Railway, 130 U. S. 559.) Applying these principles, I find no violation of the due process provisions of the Constitution in the statute before us.
Order affirmed, without costs of this appeal to either party.